Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 – 3, 6 – 7, 11, and 13 are objected to because of the following informalities:
In claim 2, line 2, “the column” lacks antecedent basis. In line 3, “the support arm” lacks antecedent basis.
In claim 3, lines 7 – 8, “the length direction” lacks antecedent basis.
In claim 6, line 7, “the main body” lacks antecedent basis. 
In claim 7, line 1, “the cross section” lacks antecedent basis.
In claim 11, line 1, “the depth” lacks antecedent basis. In line 2, both of “the width” and “the direction” lack antecedent basis. 
In claim 13, lines 1 – 2, “the electrical contact” does not properly reflect antecedent basis. Examiner suggests each electrical contact.
Furthermore, the scope of claim 2 is indefinite because there is an inconsistency within the claim.  Claim 1 from which it depends, indicates that the subcombination, the power supply assembly, is being claimed.  However, later claim 2 contain positive limitations directed toward the shelf, suggesting that applicant intends to claim the combination of the power supply and shelf.  Applicant is required to clarify what subject matter the claim(s) are intended to be drawn to and the language of the claim must be amended to be consistent with this intent. For the purposes of examination claim 2 is interpreted as not positively claiming a shelf and the language contained in claim 2 is interpreted as functional language.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,146,158 (“Peratoner”).

Regarding claim 1, Peratoner discloses a shelf power supply system, comprising a power supply track (75) and a first power taking head (90) arranged on the power supply track (see Fig. 1), the first power taking head (90) has an external wiring (13), characterized in that the shelf power supply system further comprises a retractable power supply track (1, see Figs. 6 – 7 illustrating retraction), and the retractable power supply track (1) comprises a first moving part (74) electrically connected to the external wiring (see Fig. 1) and a second moving part (58) being electrically connected with the first moving part (see Figs. 1 – 3) and slideable thereon (the head can slide along the track before being secured to the track), and the second moving part (58) has a terminal (64).
Regarding claim 2, Peratoner discloses wherein the power supply track (100) is vertically arranged on or near a column (1001) of the shelf (1000), and the retractable power supply track (300) is set on a support arm (1002) of the shelf (1000).
Regarding claim 3, Peratoner discloses wherein the first moving part (74) comprises: slide track (84); two electrical contacts (82), fixedly arranged on the slide track (see Fig. 4); and the second moving part (58) includes: a track (the face of 58 including alignment member 66 and mounting structures 68),which is matched with the slide track (see Fig. 4); two conductive .
Allowable Subject Matter
Claims 4 – 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims, and if all applicable claim objections are rectified.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, the prior art does not disclose or suggest the claimed shelf power supply system including wherein the second moving part further includes a second power taking head provided on the track, the terminal is electrically connected to the second power taking head, along with the remaining elements of the claim.
Peratoner does not disclose a second head on the track, and furthermore does not disclose another head on the track which is electrically connected to terminal 64. Harlan and Kendall each disclose shelf power supply assemblies but do not disclose the track and head structure as required by the claims. Zhang discloses a power supply track and slidable head but not the track and head structure required by the claims.
The prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/            Examiner, Art Unit 2833                                                                                                                                                                                            

/OSCAR C JIMENEZ/            Examiner, Art Unit 2833